Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1-30 are currently pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2019 has been considered by the examiner.


Claim Objections
Claims 1- 2 and 8, are objected to because of the following informalities:
In claim 1, line 6, “an accident involving the vehicle” should read “the accident involving the vehicle”

In claim 2, line 3, “an accident involving the vehicle” should read “the accident involving the vehicle”
 In claim 8, line 2, “an accident involving the vehicle” should be “the accident involving the vehicle” 
Appropriate corrections are required.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering data and processing the data. This judicial exception is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Examiner will now explain each of the 101 rejections in view of 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1.

Regarding claim 1, applicant recites “A device associated with a vehicle, the device comprising: 
a set of sensors configured to generate a set of data associated with the vehicle; and one or more controllers configured to: 
analyze the set of data to determine if an accident involving the vehicle has occurred, 
responsive to a determination that an accident involving the vehicle has occurred, determine an accident-severity score associated with the vehicle involved in the accident, the accident-severity score being based on a set of accident-severity scoring rules and at least a portion of the set of data, and 
transmit an output signal representative of the determined accident- severity score.”

The claim recites a device performing a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data and processing the data, which are an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a set of sensors, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The set of sensors is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least page1.line 22, page 5. line 22, page 3. Line12 in applicant’s specification). Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination 

Regarding claims 2, applicant recites “The device of claim 1, wherein the one or more controllers are further configured to analyze a second set of data generated by a second set of sensors included in a mobile device positioned within the vehicle to determine if an accident involving the vehicle has occurred, the second set of data being received by the device via a communications module of the device.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 3, applicant recites “The device of claim 2, wherein the determination of the accident-severity score is further based on at least a portion of the second set of data.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 4, applicant recites “The device of claim 1 in combination with a computing device, wherein the computing device is configured to (i) receive the output signal from the device and (ii) based on a set of accident-response rules and the accident-severity score, determine the appropriate amount of resources to be dispatched to an accident site involving the vehicle.” 
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claim 5, applicant recites “A system for use in determining an appropriate amount of resources to be dispatched to an accident site involving a vehicle operated by a user, the system comprising:  

37WO 2018/144917PCT/US2018/016707 a mobile device positioned within the vehicle and being associated with the user operating the vehicle, the mobile device including a first set of sensors configured to generate a first set of data associated with the vehicle; 
a device positioned in the vehicle and communicatively connected with the mobile device such that the device is configured to receive at least a portion of the first set of data from the mobile device, the device including a second set of sensors configured to generate a second set of data associated with the vehicle, responsive to the device detecting an occurrence of an accident involving the vehicle, the device is configured to: 
determine an accident-severity score associated with the vehicle involved in the accident, the accident-severity score being based on 
transmit an output signal representative of the determined accident-severity score; and a computing device configured to (i) receive the output signal from the device and (ii) based on a set of accident-response rules and the accident-severity score, determine the appropriate amount of resources to be dispatched to the accident site involving the vehicle.”

The claim recites a device performing a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data and processing the data, which are an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a set of sensors, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The set of sensors is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least page1.line 22, page 5. line 22, page 3. Line 8 in applicant’s specification). Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination 

Regarding claims 6, applicant recites “The system of claim 5, wherein the determination of the appropriate amount of resources is further based on additional information, the additional information including a type of the vehicle, biometric information associated with the user that was collected by one or more sensors prior to the accident, after the accident, or both, an age of the user, a weight of the user, a sex of the user, a medical condition of the user, or any combination thereof.”. 
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 7, 12-17, 25 and 29, applicant recites generic devices and sensors. The set of sensors is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least page1.line 22, page 5. line 22, page 3. Line12 in applicant’s specification).
However, the mere clarification of the type of sensor is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 8, applicant recites “The system of claim 5, wherein the device is further configured to detect whether an accident involving the vehicle has occurred based on at least a portion of the first set of data, at least a portion of the second set of data, or a combination thereof”. 
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 9, applicant recites “The system of claim 5, responsive to the device detecting the occurrence of the accident involving the vehicle, the device is further configured to transmit an instruction to the mobile device to (i) activate a video camera of the mobile device, (ii) activate a microphone of the mobile device, or (iii) both (i) and (ii)”. 
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 10, applicant recites “The system of claim 5, responsive to the device detecting the occurrence of the accident involving the vehicle, the device is further configured to transmit an instruction to the mobile device to display, on a display device of the mobile device, insurance information”. 


Regarding claims 11, applicant recites “The system of claim 5, wherein the determination of the accident-severity score is at least partially based on (i) a determined G-force imparted on the vehicle, (ii) a determined direction of impact imparted on the vehicle, (iii) a determined roll position of the vehicle, (iv) a determined yaw position of the vehicle, (v) a determined change in vehicle facing position, or (vi) any combination thereof”. 
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 18, applicant recites “The system of claim 15, prior to the transmitting of the output signal, the device is further configured to determine, via the electronic nose sensor, if a substance is present in the vehicle and responsive to the device determining that the substance is present in the vehicle, modify the determined accident-severity score”. 
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 20, applicant recites “The system of claim 15, prior to the transmitting of the output signal, the device is further configured to determine, via the position sensor, a geo-location of the vehicle and responsive to the device determining the geo-location of the vehicle, modify the determined accident-severity score”. 
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 21, applicant recites “The system of claim 20, wherein the determining of the geo-location includes a determination of (i) whether the vehicle is located on a road having a speed limit that is greater than or less than a predetermined or pre-calculated miles per hour, (ii) whether the vehicle is more than or less than a predetermined or pre-calculated miles from a hospital, or (iii) both (i) and (ii).”. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claim 22, applicant recites “A method of determining an appropriate amount of resources to be dispatched to an accident site involving a vehicle operated by a user, the method comprising:  40WO 2018/144917PCT/US2018/016707 
generating, via a first set of sensors of a device, a first set of data associated with the vehicle; 

detecting an occurrence of an accident involving the vehicle; 
responsive to the detecting, determining an accident-severity score associated with the vehicle involved in the accident, the accident-severity score being based on a set of accident-severity scoring rules, at least a portion of the generated first set of data, at least a portion of the received second set of data, or any combination thereof; 
transmitting, via the communications module of the device, an output signal representative of the determined accident-severity score; and 
determining, based on a set of accident-response rules and the accident-severity score, the appropriate amount of resources to be dispatched to the accident site involving the vehicle.”

The claim recites a device performing a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data and processing the data, which are an abstract idea that can be performed by a user 
Other than reciting the use of a set of sensors, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The set of sensors is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least page1.line 22, page 5. line 22, page 3. Line 8 in applicant’s specification). Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 	
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply 

Regarding claim 23, applicant recites “A system for use in determining an accident-severity score for an accident involving a first vehicle operated by a first user and a second vehicle operated by a second user, the system comprising: 
a first device positioned in the first vehicle, the first device including a first set of sensors configured to generate a first set of data associated with the first vehicle, responsive to the first device detecting an occurrence of a first accident involving the first vehicle, the first device is configured to: 
determine a first accident-severity score associated with the first vehicle involved in the first accident, the first accident-severity score being based 41WO 2018/144917PCT/US2018/016707 on a set of accident-severity scoring rules and a first portion of the first set of data, and
transmit a second portion of the first set of data and a first output signal representative of the determined first accident-severity score; 
a second device positioned in the second vehicle, the second device including a second set of sensors configured to generate a second set of data associated with the second vehicle, responsive to the second device detecting an occurrence of a second accident involving the second vehicle, the second device is configured to: 
determine a second accident-severity score associated with the second vehicle involved in the second accident, the second accident-severity score being based on the set of accident-severity scoring rules and a first portion of the second set of data, and 
transmit a second portion of the second set of data and a second output signal representative of the determined second accident-severity score; 
a computing device configured to (i) receive the first output signal from the first device, (ii) receive the second output signal from the second device, (iii) receive the second portion of the first set of data, (iv) receive the second portion of the second set of data, (v) determine, based at least in part on the received second portion of the first set of data and the received second portion of the second set of data, that the first accident is the same as the second accident, and (vi) responsive to the determination that the first accident is the same as the second accident, modify the determined first accident-severity score, the determined second accident-severity score, or both.”

The claim recites a device performing a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data and processing the data, which are an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a set of sensors, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The set of sensors is described in paragraph of the Applicant’s specification as merely a general-purpose computer page1.line 22, page 5. line 22, page 3. Line 8 in applicant’s specification). Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 24, applicant recites “The system of claim 23, wherein the modification is based at least in part on additional information, the additional information including a type of the first vehicle, a type of the second vehicle, biometric information associated with the first user, biometric information 
However, without any specificity otherwise, the claim merely displaying values, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claims 26, applicant recites “The system of claim 23, wherein the computing device is further configured to determine an appropriate amount of resources to be dispatched to the accident site involving the first vehicle and the second vehicle based on (i) a set of accident-response rules, (ii) the first accident-severity score, (iii) the modified first accident-severity score, (iv) the second accident- severity score, (v) the modified second accident-severity score, (vi) or any combination thereof”.
 However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 27, applicant recites “The system of claim 23, wherein the first portion of the first set of data is different than the second portion of the first set of data and wherein the first portion of the second set of data is different than the second portion of the second set of data”.


Regarding claims 28, applicant recites “The system of claim 23, further comprising: 
a first mobile device positioned within the first vehicle and being associated with the first user operating the first vehicle, the first mobile device including a third set of sensors configured to generate a third set of data associated with the first vehicle, the first mobile device being communicatively connected with the first device such that the first device is configured to receive at least a portion of the third set of data from the first mobile device; and
 a second mobile device positioned within the second vehicle and being associated with the second user operating the second vehicle, the second mobile device including a fourth set of sensors configured to generate a fourth set of data associated with the second vehicle, the second mobile device being communicatively connected with the second device such that the second device is configured to receive at least a portion of the fourth set of data from the second mobile device.”.
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 30, applicant recites “The system of claim 28, responsive to the determination that the first accident is the same as the second accident, the computing device is further configured to transmit first information associated with the first user to the second mobile device and transmit second information associated with the second user to the first mobile device”.
 However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 18, 20-22 and 28 - 29, are rejected under 35 U.S.C. 102 as being unpatentable over Pal (US 20170232963 A1), hereinafter referred to as Pal, respectively.

Regarding to claim 1, Pal discloses a device associated with a vehicle, the device comprising: a set of sensors configured to generate a set of data associated with the vehicle ([see at least [0062], “… collecting vehicle sensor data. Vehicle sensor data can include any one or more of: proximity sensor data (e.g., radar, electromagnetic sensor data, ultrasonic sensor data, light detection and ranging, light amplification for detection and ranging, line laser scanner, laser detection and ranging, airborne laser swath mapping, laser altimetry, sonar, etc.), vehicle camera data (e.g., in-car cameras, exterior cameras, back-up cameras, dashboard cameras, front-view cameras, side-view cameras, image recognition data, infrared camera, 3D stereo camera, monocular camera, etc.), car speed, RPM data, odometer, altimeter, location sensor data (e.g., GPS data, compass data, etc.), motion sensor data (e.g., from an accelerometer, gyroscope, etc.), environmental data … vehicle sensor data can provide information on the status of a vehicle before/during/after an accident (e.g., by collecting airbag deployment data, ABS or other braking system data, engine temperature data, etc.). For example, Block S123 can include receiving a proximity dataset collected at a proximity sensor of the vehicle.”); and one or more controllers configured to: (i) analyze the set of data to determine if an accident ([see at least [0015], [0082], “As shown in FIGS. 1-3, an embodiment of a method 100 for detecting an accident of a vehicle includes receiving a movement dataset collected at least at one of a location sensor and a motion sensor arranged within the vehicle, during a time period of movement of the vehicle S110;  extracting a set of movement features associated with at least one of a position, a velocity, and an acceleration characterizing the movement of the vehicle during the time period S130; detecting a vehicular accident event from processing the set of movement features with an accident detection model S140; and in response to detecting the vehicular accident event, automatically initiating an accident response action S150.”, “Block S130 can include associating different data (e.g., different data types, same data type collected at different sources, etc.) based on a common and/or overlapping temporal indicator (e.g., time point, time window, time period, etc.), which can enable data collected from multiple sources during a common temporal indicator to be processed and/or analyzed together (e.g., for detecting a vehicular accident event during the temporal indicator ...”); (ii) responsive to a determination that an accident involving the vehicle has occurred, determine an accident-severity score associated with the vehicle involved in the accident, the accident-severity score being based on a set of accident-severity scoring rules and at least a portion of the set of data  ([see at least [0025], [0146], “collecting supplementary data in response to detecting a vehicular accident event. For example, Block S120 can include capturing image data and/or video data of vehicles (e.g., license plates) involved in the vehicular accident event”, “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. For example, the method 100 can include determining an accident severity score based on a set of proximity features (e.g., extracted from proximity data collected at a vehicle proximity sensor) and the set of movement features; and selecting a personalized accident response action from a set of accident response actions, based on the accident severity score, and where the personalized accident response action is the accident response action. In another example, generating an accident severity score can include interpreting speech recorded by microphones of the navigation device; speech can be interpreted based on meaning (e.g., accident severity can be detected based on what people say) and/or emotion (e.g., accident severity can be detected based on identified emotions). Likewise, Block S162 can include interpreting vehicle sensor data (e.g., whether airbags deployed or not) as a measure of accident severity.”); (iii) transmit an output signal of the determined accident- severity score ([see at least [0120], [0146], [0151], “Block S151 can include generating and/or transmitting an audio message including accident-related information (e.g., location data, motion data, accident severity score, accident type, accident cause, other suitable data) …”, “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. For example, the method 100 can include determining an accident severity score based on a set of proximity features ...”, “… Vehicle sizes of vehicles involved in a vehicular accident event can inform the determination of accident severity score, …”).

Regarding to claim 2, Pal discloses the device of claim 1, wherein the one or more controllers are further configured to analyze a second set of data generated by a second set of sensors included in a mobile device positioned within the vehicle to determine if an accident involving the vehicle has occurred, the second set of data being received by the device via a communications module of the device ([see at least [0033],“Block S110 can include receiving a first location dataset collected at a location sensor of a mobile computing device during a first time period of movement of the vehicle; receiving a first motion dataset collected at a motion sensor of the mobile computing device during the first time period; in response to a vehicle motion characteristic (e.g., extracted from at least one of the first location dataset and the first motion dataset) exceeding the motion characteristic threshold: receiving a second location dataset collected at the location sensor of the mobile computing device during a second time period of the movement of the vehicle, where the second time period is after the first time period, and receiving a second motion dataset collected at the motion sensor of the mobile computing device during the second time period”, “In a variation, Block S110 can include collecting movement data at multiple devices associated with a user and/or vehicle. For example, Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle, and receiving a second movement dataset collected at least at one of a location sensor and a motion sensor of the moving vehicle. Multiple sources of movement data can be used to reduce noise, fill gaps of movement data during a time period, and/or increase confidence levels associated with detecting vehicular accident events and/or determining vehicular accident characteristics. For example, the method 100 can include reducing noise by combining (e.g., averaging) multiple sources of movement data. Movement datasets from multiple sources can be collected at the same type of device (e.g., a first and a second smart phone  positioned within the vehicle), or different types of devices (e.g., a smart phone and a vehicle). Additionally, or alternatively, collecting movement data at multiple devices can be performed in any suitable fashion.”).

Regarding to claim 3, Pal discloses the device of claim 2, wherein the determination of the accident-severity score is further based on at least a portion of the second set of data ([see at least [0151], [0146], “… determining an accident type of the vehicular accident event. Accident types can include any one or more of: single-vehicle accident, multi-vehicle accident, rear-end collision, head-on accident, … Vehicle sizes of vehicles involved in a vehicular accident event can inform the determination of accident severity score, …”, “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. For example, the method 100 can include determining an accident severity score based on a set of proximity features (e.g., extracted from proximity data collected at a vehicle proximity sensor) and the set of movement features; and selecting a personalized accident response action from a set of accident response actions, based on the accident severity score, and where the personalized accident response action is the accident response action. In another example, generating an accident severity score can include interpreting speech recorded by microphones of the navigation device; speech can be interpreted based on meaning (e.g., accident severity can be detected based on what people say) and/or emotion (e.g., accident severity can be detected based on identified emotions). Likewise, Block S162 can include interpreting vehicle sensor data (e.g., whether airbags deployed or not) as a measure of accident severity.”).

Regarding to claim 4, Pal discloses the device of claim 1 in combination with a computing device, wherein the computing device is configured to (i) receive the output signal from the device and ([see at least [0093], “ the method 100 can include receiving an audio dataset collected at a microphone of the mobile computing device; receiving a biosignal dataset collected at a biosignal monitoring device coupled to a driver of the vehicle; receiving a weather dataset describing weather conditions proximal a vehicle location extracted from the first movement dataset; receiving a traffic dataset describing traffic conditions proximal the vehicle location; receiving a vehicular gear dataset describing gear status of the vehicle; and detecting one or more vehicular accident events from processing the audio dataset, the biosignal dataset, the weather dataset, the traffic dataset, the vehicular gear dataset, the set of movement features, and the set of proximity features with the accident detection model.”); (ii) ([see at least [0146], [0050],[0153], [0154], “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. For example, the method 100 can include determining an accident severity score based on a set of proximity features (e.g., extracted from proximity data collected at a vehicle proximity sensor) and the set of movement features; and selecting a personalized accident response action from a set of accident response actions, based on the accident severity score, and where the personalized accident response action is the accident response action. In another example, generating an accident severity score can include interpreting speech recorded by microphones of the navigation device; speech can be interpreted based on meaning (e.g., accident severity can be detected based on what people say) and/or emotion (e.g., accident severity can be detected based on identified emotions). Likewise, Block S162 can include interpreting vehicle sensor data (e.g., whether airbags deployed or not) as a measure of accident severity.”, “Block S120, supplementary data can include any one or more of: audio data (e.g., collected in Block S121), video data (e.g., collected in Block S122), vehicle sensor data (e.g., collected in Block S123), remote movement data (e.g., collected in Block S124), biosignal data (e.g., collected in Block S125), environmental data (e.g., collected in Block S126), traffic data (e.g., collected in Block S127), contextual data (e.g., collected in Block S128), and/or any other suitable data for detecting one or more vehicular accident event and/or determining one or more vehicular accident characteristics ...”, “… determining one or more causes of a vehicular accident event. Accident causes can include: indications of fault (e.g., which driver was at fault, proportion of fault allocated to different drivers and/or other entities, etc.), identification of entities involved in the accident (e.g., pedestrians, other vehicles, other drivers, passengers, etc.), driver behavior, and/or any other suitable potential cause of a vehicular accident event.”, “identifying one or more accident causes is preferably based on at least one of a movement dataset and a supplemental dataset. For example, the method 100 can include detecting a two-vehicle collision between a first driver and a second driver; assigning a higher proportion of fault to the first driver based on a first movement dataset describing a first driver vehicular speed exceeding the speed limit identified from a traffic dataset, and based on a second movement dataset describing a second driver vehicular speed below the speed limit.”) 37WO 2018/144917PCT/US2018/016707.

Regarding to claim 5, Pal discloses a system for use in determining an appropriate amount of resources to be dispatched to an accident site involving a vehicle operated by a user, the system comprising: ([see at least [0050], [0153], [0154], “Block S120, supplementary data can include any one or more of: audio data (e.g., collected in Block S121), video data (e.g., collected in Block S122), vehicle sensor data (e.g., collected in Block S123), remote movement data (e.g., collected in Block S124), biosignal data (e.g., collected in Block S125), environmental data (e.g., collected in Block S126), traffic data (e.g., collected in Block S127), contextual data (e.g., collected in Block S128), and/or any other suitable data for detecting one or more vehicular accident event and/or determining one or more vehicular accident characteristics. Block S120 preferably includes collecting supplementary data at a mobile computing device used to collect movement data (e.g., in Block S110), but can additionally or alternatively include collecting supplementary data at a device distinct from the mobile computing device used to collect movement data.”, “… determining one or more causes of a vehicular accident event. Accident causes can include: indications of fault (e.g., which driver was at fault, proportion of fault allocated to different drivers and/or other entities, etc.), identification of entities involved in the accident (e.g., pedestrians, other vehicles, other drivers, passengers, etc.), driver behavior, and/or any other suitable potential cause of a vehicular accident event.”, “identifying one or more accident causes is preferably based on at least one of a movement dataset and a supplemental dataset. For example, the method 100 can include detecting a two-vehicle collision between a first driver and a second driver; assigning a higher proportion of fault to the first driver based on a first movement dataset describing a first driver vehicular speed exceeding the speed limit identified from a traffic dataset, and based on a second movement dataset describing a second driver vehicular speed below the speed limit.”); 37WO 2018/144917PCT/US2018/016707 a mobile device positioned within the vehicle and being associated with the user operating the vehicle, the mobile device including a first set of sensors configured to generate a first set of data associated with the vehicle; ([see at least [0031], [0035] “… Block S110 can include receiving one or more movement datasets collected at least at one of a location sensor and a motion sensor arranged within the vehicle, where the location sensor and the motion sensor are arranged at a mobile computing device positioned within the vehicle. Additionally or alternatively, the vehicle can include sensors used in collecting movement data. For example, Block S110 can include collecting a movement dataset at least one of a location sensor and a motion sensor of a vehicle (e.g., a vehicle that is being driven by the user). However, any suitable components associated with any suitable devices can be used in collecting movement data and/or data from which movement data can be derived … ”, “ Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle, …”); a device positioned in the vehicle and communicatively connected ([see at least [0035], “ Block S110 can include collecting movement data at multiple devices associated with a user and/or vehicle. For example, Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle, and receiving a second movement dataset collected at least at one of a location sensor and a motion sensor of the moving vehicle. Multiple sources of movement data can be used to reduce noise, fill gaps of movement data during a time period, and/or increase confidence levels associated with detecting vehicular accident events and/or determining vehicular accident characteristics … Movement datasets from multiple sources can be collected at the same type of device (e.g., a first and a second smart phone positioned within the vehicle), or different types of devices (e.g., a smart phone and a vehicle”); (i) determine an accident-severity score associated with the vehicle involved in the accident, the accident-severity score being based on a set of accident- severity scoring rules, at least a portion of the first set of data, at least a portion of the second set of data, or any combination thereof ([see at least [0151], [0146], [0035] “… determining an accident type of the vehicular accident event. Accident types can include any one or more of: single-vehicle accident, multi-vehicle accident, rear-end collision, head-on accident, … Vehicle sizes of vehicles involved in a vehicular accident event can inform the determination of accident severity score, …”, “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. For example, the method 100 can include determining an accident severity score based on a set of proximity features (e.g., extracted from proximity data collected at a vehicle proximity sensor) and the set of movement features; and selecting a personalized accident response action from a set of accident response actions, based on the accident severity score, and where the personalized accident response action is the accident response action. In another example, generating an accident severity score can include interpreting speech recorded by microphones of the navigation device; speech can be interpreted based on meaning (e.g., accident severity can be detected based on what people say) and/or emotion (e.g., accident severity can be detected based on identified emotions ...”, “Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle, and receiving a second movement dataset collected at least at one of a location sensor and a motion sensor of the moving vehicle. Multiple sources of movement data can be used to reduce noise, fill gaps of movement data during a time period, and/or increase confidence levels associated with detecting vehicular accident events and/or determining vehicular accident characteristics … Movement datasets from multiple sources can be collected at the same type of device (e.g., a first and a second smart phone positioned within the vehicle), or different types of devices (e.g., a smart phone and a vehicle”); (ii) transmit an output signal representative of the determined accident-severity score; and a computing device configured to ([see at least [0151], [0146], “… determining an accident type of the vehicular accident event. Accident types can include any one or more of: single-vehicle accident, multi-vehicle accident, rear-end collision, head-on accident, … Vehicle sizes of vehicles involved in a vehicular accident event can inform the determination of accident severity score, …”, “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. For example, the method 100 can include determining an accident severity score based on a set of proximity features (e.g., extracted from proximity data collected at a vehicle proximity sensor) and the set of movement features; and selecting a personalized accident response action from a set of accident response actions, based on the accident severity score, and where the personalized accident response action is the accident response action.”); (i) receive the output signal from the device and ([see at least [0093], “ the method 100 can include receiving an audio dataset collected at a microphone of the mobile computing device; receiving a biosignal dataset collected at a biosignal monitoring device coupled to a driver of the vehicle; receiving a weather dataset describing weather conditions proximal a vehicle location extracted from the first movement dataset; receiving a traffic dataset describing traffic conditions proximal the vehicle location; receiving a vehicular gear dataset describing gear status of the vehicle; and detecting one or more vehicular accident events from processing the audio dataset, the biosignal dataset, the weather dataset, the traffic dataset, the vehicular gear dataset, the set of movement features, and the set of proximity features with the accident detection model”); (ii) based on a set of accident-response rules and the accident-severity score, determine the appropriate amount of resources to be dispatched to the accident site involving the vehicle ([see at least [0146], [0151],[0153], [0154], “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. For example, the method 100 can include determining an accident severity score based on a set of proximity features (e.g., extracted from proximity data collected at a vehicle proximity sensor) and the set of movement features; and selecting a personalized accident response action from a set of accident response actions, based on the accident severity score, and where the personalized accident response action is the accident response action. In another example, generating an accident severity score can include interpreting speech recorded by microphones of the navigation device; speech can be interpreted based on meaning (e.g., accident severity can be detected based on what people say) and/or emotion (e.g., accident severity can be detected based on identified emotions.”, “… determining an accident type of the vehicular accident event. Accident types can include any one or more of: single-vehicle accident, multi-vehicle accident, rear-end collision, head-on accident, … Vehicle sizes of vehicles involved in a vehicular accident event can inform the determination of accident severity score, …”, “… determining one or more causes of a vehicular accident event. Accident causes can include: indications of fault (e.g., which driver was at fault, proportion of fault allocated to different drivers and/or other entities, etc.), identification of entities involved in the accident (e.g., pedestrians, other vehicles, other drivers, passengers, etc.), driver behavior, and/or any other suitable potential cause of a vehicular accident event.”, “identifying one or more accident causes is preferably based on at least one of a movement dataset and a supplemental dataset. For example, the method 100 can include detecting a two-vehicle collision between a first driver and a second driver; assigning a higher proportion of fault to the first driver based on a first movement dataset describing a first driver vehicular speed exceeding the speed limit identified from a traffic dataset, and based on a second movement dataset describing a second driver vehicular speed below the speed limit.”).

Regarding to claim 6 , Pal discloses the system of claim 5, wherein the determination of the appropriate amount of resources is further based on additional information, the additional information including a type of the vehicle, biometric information associated with the user that was collected by one or more sensors prior to the accident, after the accident, or both, an age of the user, a weight of the user, a sex of the user, a medical condition of the user, or any combination thereof ([see at least [0151], [0111], [0062], [0136], [0078], [0144], “… determining an accident type of the vehicular accident event. Accident types can include any one or more of: single-vehicle accident, multi-vehicle accident, rear-end collision, head-on accident, … Vehicle sizes of vehicles involved in a vehicular accident event can inform the determination of accident severity score, …”, “Training data can be collected for different vehicle types (e.g., compact cars, mid-size, large, SUV, convertible, sedan, truck, commercial car, etc.)”, “ vehicle sensor data can provide information on the status of a vehicle before/during/after an accident”, “… Block S155 can include initiating communication with a medical device associated with the user. In a specific example, the method 100 can include: in response to detecting a vehicular accident event, automatically prompting (e.g., through a request transmitted by a smart phone) a medical device coupled to the user to collect cardiovascular data (e.g., heart rate data, blood pressure data, etc.) of the user; …’ “In an example, Block S128 can include collecting driver behavior data (e.g., actively collected driver data, derived from movement data, etc.), which can be used to adjust and/or select one or more accident detection models tailored to a given driver.”, “Accident meta-information can include any one or more of: driver data (e.g., driver identifier, driver behavior, etc.”).

Regarding to claim 7, Pal discloses the system of claim 6, wherein the additional information is received by the computing device from the device, from the mobile device, or a combination thereof ([see at least [0059], [0060], “…collecting video data that can be used to detect that an accident has occurred and/or the severity of an accident (e.g., by analyzing video to determine how far the mobile computing device was moved during an accident). For example, video data can provide information on the status of a vehicle before/during/after an accident (e.g., by recording visuals of the vehicle's exterior), the nature, location, and/or severity of an accident (e.g., by recording visuals of an impact site), and the effect of the accident on the vehicle's occupants (e.g., by recording video data of a vehicle's occupants”, “Block S122 preferably includes collecting video data via one or more cameras located in the mobile computing device, but can additionally or alternatively collect video data from any source (e.g., a backup camera of the vehicle accessible to the navigation device”).
Regarding to claim 8, Pal discloses the system of claim 5, wherein the device is further configured to detect whether an accident involving the vehicle has occurred based on at least a portion of the first set of data, at least a portion of the second set of data, or a combination thereof ([see at least [0035], “ Block S110 can include collecting movement data at multiple devices associated with a user and/or vehicle. For example, Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle, and receiving a second movement dataset collected at least at one of a location sensor and a motion sensor of the moving vehicle. Multiple sources of movement data can be used to reduce noise, fill gaps of movement data during a time period, and/or increase confidence levels associated with detecting vehicular accident events and/or determining vehicular accident characteristics. For example, the method 100 can include reducing noise by combining (e.g., averaging) multiple sources of movement data. Movement datasets from multiple sources can be collected at the same type of device (e.g., a first and a second smart phone positioned within the vehicle), or different types of devices (e.g., a smart phone and a vehicle”)
Regarding to claim 9, Pal discloses the system of claim 5, responsive to the device detecting the occurrence of the accident involving the vehicle, the device is further configured to transmit an instruction to the mobile device to ([see at least [0035], “Block S110 can include collecting movement data at multiple devices associated with a user and/or vehicle. For example, Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle, and receiving a second movement dataset collected at least at one of a location sensor and a motion sensor of the moving vehicle. Multiple sources of movement data can be used to reduce noise, fill gaps of movement data during a time period, and/or increase confidence levels associated with detecting vehicular accident events and/or determining vehicular accident characteristics. For example, the method 100 can include reducing noise by combining (e.g., averaging) multiple sources of movement data. Movement datasets from multiple sources can be collected at the same type of device (e.g., a first and a second smart phone positioned within the vehicle), or different types of devices (e.g., a smart phone and a vehicle”); (i) activate a video camera of the mobile device, ([see at least [0059], [0060], “…collecting video data that can be used to detect that an accident has occurred and/or the severity of an accident (e.g., by analyzing video to determine how far the mobile computing device was moved during an accident). For example, video data can provide information on the status of a vehicle before/during/after an accident (e.g., by recording visuals of the vehicle's exterior), the nature, location, and/or severity of an accident (e.g., by recording visuals of an impact site), and the effect of the accident on the vehicle's occupants (e.g., by recording video data of a vehicle's occupants”, “Block S122 preferably includes collecting video data via one or more cameras located in the mobile computing device, but can additionally or alternatively collect video data from any source (e.g., a backup camera of the vehicle accessible to the navigation device”); (ii) activate a microphone of the mobile device, or (iii) both (i) and (ii) ([see at least [0093], [0146], “the method 100 can include receiving an audio dataset collected at a microphone of the mobile computing device”, “…  generating an accident severity score can include interpreting speech recorded by microphones of the navigation device …).

Regarding to claim 10, Pal discloses the system of claim 5, responsive to the device detecting the occurrence of the accident involving the vehicle, the device is further configured to transmit an instruction to the mobile device to display, on a display device of the mobile device, insurance information ([see at least [0035], [0129], “Block S110 can include collecting movement data at multiple devices associated with a user and/or vehicle. For example, Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle, and receiving a second movement dataset collected at least at one of a location sensor and a motion sensor of the moving vehicle. Multiple sources of movement data can be used to reduce noise, fill gaps of movement data during a time period, and/or increase confidence levels associated with detecting vehicular accident events and/or determining vehicular accident characteristics. For example, the method 100 can include reducing noise by combining (e.g., averaging) multiple sources of movement data. Movement datasets from multiple sources can be collected at the same type of device (e.g., a first and a second smart phone positioned within the vehicle), or different types of devices (e.g., a smart phone and a vehicle”, “In an example, … first notice of loss (FNOL) for alerting insurance companies associated with participants in the vehicular accident event. In another example, Block S153 can include receiving, at a mobile computing device, a selection from a user permitting information release to an insurance company, where the user is driving the vehicle during the time period, and where automatically initiating the accident response action includes automatically transmitting, to the insurance company, accident-related information derived from the movement dataset and associated with the vehicular accident event … In another example, Block S153 can include deriving accident-related information from one or more camera datasets (e.g., captured by a mobile computing device, captured by a vehicular camera, etc.), and automatically preparing an insurance claim with the accident-related information. In another example, insurance-related information can be derived from social network data associated with one or more participants in the vehicular accident event.”).

Regarding to claim 11, Pal discloses the system of claim 5, wherein the determination of the accident-severity score is at least partially based on (i) a determined G-force imparted on the vehicle, (ii) a determined direction of impact imparted on the vehicle, (iii) a determined roll position of the vehicle, (iv) a determined yaw position of the vehicle, (v) a determined change in vehicle facing position, or (vi) any combination thereof ([see at least [0146], [0149], “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. For example, the method 100 can include determining an accident severity score based on a set of proximity features (e.g., extracted from proximity data collected at a vehicle proximity sensor) and the set of movement features; and selecting a personalized accident response action from a set of accident response actions, based on the accident severity score, and where the personalized accident response action is the accident response action. In another example, generating an accident severity score can include interpreting speech recorded by microphones of the navigation device; speech can be interpreted based on meaning (e.g., accident severity can be detected based on what people say) and/or emotion (e.g., accident severity can be detected based on identified emotions). Likewise, Block S162 can include interpreting vehicle sensor data (e.g., whether airbags deployed or not) as a measure of accident severity.”, “accident severity scores can include generating accident severity sub-scores. For example, S133 can include generating a free-fall score, a braking profile score, and a stopping distance score, each of which measure accident severity according to free-fall time, braking profile, and vehicle stopping distance respectively. From these three sub-scores, the accident severity score can be generated in any manner (e.g., the average of the three values, the maximum of the three values, etc.)”).

Regarding to claim 12, Pal discloses the system of claim 5, wherein the first set of sensors includes a movement sensor, a position sensor, an image sensor, an electronic nose sensor, a vital sign detector, an audio sensor, or any combination thereof ([see at least [0062], “… collecting vehicle sensor data. Vehicle sensor data can include any one or more of: proximity sensor data (e.g., radar, electromagnetic sensor data, ultrasonic sensor data, light detection and ranging, light amplification for detection and ranging, line laser scanner, laser detection and ranging, airborne laser swath mapping, laser altimetry, sonar, etc.), vehicle camera data (e.g., in-car cameras, exterior cameras, back-up cameras, dashboard cameras, front-view cameras, side-view cameras, image recognition data, infrared camera, 3D stereo camera, monocular camera, etc.), car speed, RPM data, odometer, altimeter, location sensor data (e.g., GPS data, compass data, etc.), motion sensor data (e.g., from an accelerometer, gyroscope, etc.), environmental data (e.g., pressure, temperature, etc.), light sensor data (e.g., from infrared sensors, ambient light sensors, etc.), fuel level (e.g., percentile-based, distance-based, low warning, etc.), fuel system status, oxygen sensor data, throttle position, gear data (e.g., drive, neutral, park, reverse, gear number, etc.), HVAC data (e.g., current temperature, target temperature, etc.), driving status (e.g., restricted features such as user inputs into control panel, unrestricted features, etc.), and/or any other suitable vehicle data. For example, vehicle sensor data can provide information on the status of a vehicle before/during/after an accident (e.g., by collecting airbag deployment data, ABS or other braking system data, engine temperature data, etc.). For example, Block S123 can include receiving a proximity dataset collected at a proximity sensor of the vehicle.”).

Regarding to claim 13, Pal discloses the system of claim 12, wherein the movement sensor includes an accelerometer, a gyroscope, a magnetometer, or any combination thereof ([see at least [0031], “Movement data can be collected from and/or associated with any one or more of: motion sensors (e.g., multi-axis and/or single-axis accelerometers, gyroscopes, etc.), location sensors (e.g., GPS data collection components, magnetometer, compass, altimeter, etc.”).

Regarding claim 14, Pal does disclose the system of claim 12, wherein the position sensor includes a global positioning system (GPS), a GLONASS, a BeiDou, a Galileo, a NAVIC, a QZSS, a DORIS, a geo-satellite service (GSS), a cellular location data detector, a wireless location triangulation device, or any combination thereof ([see at least [0031], [0038], “location sensors (e.g., GPS data collection components, magnetometer, compass, altimeter, etc.)”, “any movement data retrieved using GNSS data (e.g., via GLONASS, Galileo, BeiDou)”).


Regarding to claim 15, Pal discloses the system of claim 5, wherein the second set of sensors includes a movement sensor, a position sensor, an image sensor, an electronic nose sensor, a vital sign detector, an audio sensor, or any combination thereof ([see at least [0062], “… collecting vehicle sensor data. Vehicle sensor data can include any one or more of: proximity sensor data (e.g., radar, electromagnetic sensor data, ultrasonic sensor data, light detection and ranging, light amplification for detection and ranging, line laser scanner, laser detection and ranging, airborne laser swath mapping, laser altimetry, sonar, etc.), vehicle camera data (e.g., in-car cameras, exterior cameras, back-up cameras, dashboard cameras, front-view cameras, side-view cameras, image recognition data, infrared camera, 3D stereo camera, monocular camera, etc.), car speed, RPM data, odometer, altimeter, location sensor data (e.g., GPS data, compass data, etc.), motion sensor data (e.g., from an accelerometer, gyroscope, etc.), environmental data (e.g., pressure, temperature, etc.), light sensor data (e.g., from infrared sensors, ambient light sensors, etc.), fuel level (e.g., percentile-based, distance-based, low warning, etc.), fuel system status, oxygen sensor data, throttle position, gear data (e.g., drive, neutral, park, reverse, gear number, etc.), HVAC data (e.g., current temperature, target temperature, etc.), driving status (e.g., restricted features such as user inputs into control panel, unrestricted features, etc.), and/or any other suitable vehicle data. For example, vehicle sensor data can provide information on the status of a vehicle before/during/after an accident (e.g., by collecting airbag deployment data, ABS or other braking system data, engine temperature data, etc.). For example, Block S123 can include receiving a proximity dataset collected at a proximity sensor of the vehicle.”).

Regarding to claim 16, Pal discloses the system of claim 15, wherein the movement sensor includes an accelerometer, a gyroscope, a magnetometer, or any combination thereof ([see at least [0031], “Movement data can be collected from and/or associated with any one or more of: motion sensors (e.g., multi-axis and/or single-axis accelerometers, gyroscopes, etc.), location sensors (e.g., GPS data collection components, magnetometer, compass, altimeter, etc.”).

Regarding claim 17, Pal does disclose the system of claim 15, wherein the position sensor includes a global positioning system (GPS), a GLONASS, a BeiDou, a Galileo, a NAVIC, a QZSS, a DORIS, a geo-satellite service (GSS), a cellular location data detector, a wireless location triangulation device, or any combination thereof [see at least [0031], [0038], “location sensors (e.g., GPS data collection components, magnetometer, compass, altimeter, etc.)”, “any movement data retrieved using GNSS data (e.g., via GLONASS, Galileo, BeiDou)”).


Regarding to claim 18, Pal discloses the system of claim 15, prior to the transmitting of the output signal, the device is further configured to determine, via the electronic nose sensor, if a substance is present in the vehicle and responsive to the device determining that the substance is present in the vehicle, modify the determined accident-severity score ([see at least [0084], [0099], [0146], “Block S151 can include generating and/or transmitting an audio message including accident-related information (e.g., location data, motion data, accident severity score, accident type, accident cause, other suitable data) …”, “In another variation, Block S140 can include dynamically adjusting an accident detection threshold, accident detection model, and/or a reference profile based on the source of movement data (e.g., collected in Block S110). For example, Block S140 can include retrieving a collision reference profile tailored for comparison to movement data collected from a mobile computing device positioned at a device mount within the vehicle (e.g., versus an unrestrained mobile computing device positioned on top of the passenger seat). In another example, Block S140 can include generating a set of accident detection models for mobile computing devices coupled to different portions of a driver's body. In this example, a first and a second accident detection model can be generated for mobile computing devices coupled to the wrist (e.g., a smartwatch worn by the driver) and to a driver pocket (e.g., a smartphone within a pant pocket), respectively. Block S140 can accordingly include, in this example, retrieving the second accident detection model in response to mobile computing device light sensor data indicating a device position within the pocket of the driver. In another example, if it is detected or otherwise known that the navigation device is kept in a driver's pocket …”, “ Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. For example, the method 100 can include determining an accident severity score based on a set of proximity features (e.g., extracted from proximity data collected at a vehicle proximity sensor) and the set of movement features; and selecting a personalized accident response action from a set of accident response actions, based on the accident severity score, and where the personalized accident response action is the accident response action.”). 

Regarding to claim 20, Pal discloses the system of claim 15, prior to the transmitting of the output signal, the device is further configured to determine, via the position sensor, a geo-location of the vehicle and responsive to the device determining the geo-location of the vehicle, modify the determined accident-severity score ([see at least [0084],  [0028], [0033], “Block S151 can include generating and/or transmitting an audio message including accident-related information (e.g., location data, motion data, accident severity score, accident type, accident cause, other suitable data) …”,  “ an embodiment of a method 100 for detecting an accident of a vehicle includes receiving a movement dataset collected at least at one of a location sensor and a motion sensor arranged within the vehicle, during a time period of movement of the vehicle S110; extracting a set of movement features associated with at least one of a position, a velocity, and an acceleration characterizing the movement of the vehicle during the time period S130 …”, “Block S110 can include receiving a first location dataset collected at a location sensor of a mobile computing device during a first time period of movement of the vehicle; receiving a first motion dataset collected at a motion sensor of the mobile computing device during the first time period; in response to a vehicle motion characteristic (e.g., extracted from at least one of the first location dataset and the first motion dataset) exceeding the motion characteristic threshold: receiving a second location dataset collected at the location sensor of the mobile computing device during a second time period of the movement of the vehicle,”).

Regarding to claim 22, Pal discloses A method of determining an appropriate amount of resources to be dispatched to an accident site involving a vehicle operated by a user, the method comprising ([see at least [0151], [0153], [0154], “determining that the vehicular accident event was a multi-vehicle accident involving a commercial truck and a convertible can indicate an accident of greater severity. In this example, the method 100 can include training an accident detection machine learning model with movement-related training data (e.g., position, velocity, acceleration profiles etc.) collected from multi-vehicle collisions involving different combinations of vehicle sizes (e.g., compact vs. mid-size, compact vs. large, mid-size vs. large); ....”, “… determining one or more causes of a vehicular accident event. Accident causes can include: indications of fault (e.g., which driver was at fault, proportion of fault allocated to different drivers and/or other entities, etc.), identification of entities involved in the accident (e.g., pedestrians, other vehicles, other drivers, passengers, etc.), driver behavior, and/or any other suitable potential cause of a vehicular accident event.”, “identifying one or more accident causes is preferably based on at least one of a movement dataset and a supplemental dataset. For example, the method 100 can include detecting a two-vehicle collision between a first driver and a second driver; assigning a higher proportion of fault to the first driver based on a first movement dataset describing a first driver vehicular speed exceeding the speed limit identified from a traffic dataset, and based on a second movement dataset describing a second driver vehicular speed below the speed limit.”); generating, via a first set of sensors of a device, a first set of data associated with the vehicle ([see at least [0031], [0035] “… Block S110 can include receiving one or more movement datasets collected at least at one of a location sensor and a motion sensor arranged within the vehicle, where the location sensor and the motion sensor are arranged at a mobile computing device positioned within the vehicle. Additionally or alternatively, the vehicle can include sensors used in collecting movement data. For example, Block S110 can include collecting a movement dataset at least one of a location sensor and a motion sensor of a vehicle (e.g., a vehicle that is being driven by the user). However, any suitable components associated with any suitable devices can be used in collecting movement data and/or data from which movement data can be derived … ”, “ Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle, …”); receiving, via a communications module of the device, a second set of data, the second set of data being generated via a second set of sensors of a mobile ([see at least [0035], “ Block S110 can include collecting movement data at multiple devices associated with a user and/or vehicle. For example, Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle, and receiving a second movement dataset collected at least at one of a location sensor and a motion sensor of the moving vehicle ... Movement datasets from multiple sources can be collected at the same type of device (e.g., a first and a second smart phone positioned within the vehicle), or different types of devices (e.g., a smart phone and a vehicle”); detecting an occurrence of an accident involving the vehicle; responsive to the detecting, determining an accident-severity score associated with the vehicle involved in the accident, the accident-severity score being based on a set of accident-severity scoring rules, at least a portion of the generated first set of data, at least a portion of the received second set of data, or any combination thereof ([see at least [0146], [0035] “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. For example, the method 100 can include determining an accident severity score based on a set of proximity features (e.g., extracted from proximity data collected at a vehicle proximity sensor) and the set of movement features; and selecting a personalized accident response action from a set of accident response actions, based on the accident severity score, and where the personalized accident response action is the accident response action. In another example, generating an accident severity score can include interpreting speech recorded by microphones of the navigation device; speech can be interpreted based on meaning (e.g., accident severity can be detected based on what people say) and/or emotion (e.g., accident severity can be detected based on identified emotions ...”, “Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle, and receiving a second movement dataset collected at least at one of a location sensor and a motion sensor of the moving vehicle. Multiple sources of movement data can be used to reduce noise, fill gaps of movement data during a time period, and/or increase confidence levels associated with detecting vehicular accident events and/or determining vehicular accident characteristics … Movement datasets from multiple sources can be collected at the same type of device (e.g., a first and a second smart phone positioned within the vehicle), or different types of devices (e.g., a smart phone and a vehicle”); transmitting, via the communications module of the device, an output signal representative of the [0151], [0146], “… determining an accident type of the vehicular accident event. Accident types can include any one or more of: single-vehicle accident, multi-vehicle accident, rear-end collision, head-on accident, … Vehicle sizes of vehicles involved in a vehicular accident event can inform the determination of accident severity score, …”, “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. For example, the method 100 can include determining an accident severity score based on a set of proximity features (e.g., extracted from proximity data collected at a vehicle proximity sensor) and the set of movement features; and selecting a personalized accident response action from a set of accident response actions, based on the accident severity score, and where the personalized accident response action is the accident response action …); determining, based on a set of accident-response rules and the accident-severity score, the appropriate amount of resources to be dispatched to the accident site involving the vehicle ([see at least [0146], [0151],[0153], [0154], “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. For example, the method 100 can include determining an accident severity score based on a set of proximity features (e.g., extracted from proximity data collected at a vehicle proximity sensor) and the set of movement features; and selecting a personalized accident response action from a set of accident response actions, based on the accident severity score, and where the personalized accident response action is the accident response action. In another example, generating an accident severity score can include interpreting speech recorded by microphones of the navigation device; speech can be interpreted based on meaning (e.g., accident severity can be detected based on what people say) and/or emotion (e.g., accident severity can be detected based on identified emotions.”, “… determining an accident type of the vehicular accident event. Accident types can include any one or more of: single-vehicle accident, multi-vehicle accident, rear-end collision, head-on accident, … Vehicle sizes of vehicles involved in a vehicular accident event can inform the determination of accident severity score, …”, “… determining one or more causes of a vehicular accident event. Accident causes can include: indications of fault (e.g., which driver was at fault, proportion of fault allocated to different drivers and/or other entities, etc.), identification of entities involved in the accident (e.g., pedestrians, other vehicles, other drivers, passengers, etc.), driver behavior, and/or any other suitable potential cause of a vehicular accident event.”, “identifying one or more accident causes is preferably based on at least one of a movement dataset and a supplemental dataset. For example, the method 100 can include detecting a two-vehicle collision between a first driver and a second driver; assigning a higher proportion of fault to the first driver based on a first movement dataset describing a first driver vehicular speed exceeding the speed limit identified from a traffic dataset, and based on a second movement dataset describing a second driver vehicular speed below the speed limit.”).

Regarding to claim 28, Pal discloses the system of claim 23, further comprising: a first mobile device positioned within the first vehicle and being associated with the first user operating the first vehicle, the first mobile device including a third set of sensors configured to generate a third set of data associated with the first vehicle, the first mobile device being communicatively connected with the first device such that the first device is configured to receive at least a portion of the third set of data from the first mobile device; and ([see at least [0033], [0035], “Block S110 can include receiving a first location dataset collected at a location sensor of a mobile computing device during a first time period of movement of the vehicle; receiving a first motion dataset collected at a motion sensor of the mobile computing device during the first time period; in response to a vehicle motion characteristic (e.g., extracted from at least one of the first location dataset and the first motion dataset) exceeding the motion characteristic threshold: receiving a second location dataset collected at the location sensor of the mobile computing device during a second time period of the movement of the vehicle, where the second time period is after the first time period, and receiving a second motion dataset collected at the motion sensor of the mobile computing device during the second time period”, “In a variation, Block S110 can include collecting movement data at multiple devices associated with a user and/or vehicle. For example, Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle, and receiving a second movement dataset collected at least at one of a location sensor and a motion sensor of the moving vehicle. Multiple sources of movement data can be used to reduce noise, fill gaps of movement data during a time period, and/or increase confidence levels associated with detecting vehicular accident events and/or determining vehicular accident characteristics. For example, the method 100 can include reducing noise by combining (e.g., averaging) multiple sources of movement data. Movement datasets from multiple sources can be collected at the same type of device (e.g., a first and a second smart phone positioned within the vehicle), or different types of devices (e.g., a smart phone and a vehicle). Additionally, or alternatively, collecting movement data at multiple devices can be performed in any suitable fashion.”); a second mobile device positioned within the second vehicle and being associated with the second user operating the second vehicle, the second mobile device including a fourth set of sensors configured to generate a fourth set of data associated with the second vehicle, the second mobile device being communicatively connected with the second device such that the second device is configured to receive at least a portion of the fourth set of data from the second mobile device ([see at least [0033], [0035], “Block S110 can include receiving a first location dataset collected at a location sensor of a mobile computing device during a first time period of movement of the vehicle; receiving a first motion dataset collected at a motion sensor of the mobile computing device during the first time period; in response to a vehicle motion characteristic (e.g., extracted from at least one of the first location dataset and the first motion dataset) exceeding the motion characteristic threshold: receiving a second location dataset collected at the location sensor of the mobile computing device during a second time period of the movement of the vehicle, where the second time period is after the first time period, and receiving a second motion dataset collected at the motion sensor of the mobile computing device during the second time period.”, “In a variation, Block S110 can include collecting movement data at multiple devices associated with a user and/or vehicle. For example, Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle, and receiving a second movement dataset collected at least at one of a location sensor and a motion sensor of the moving vehicle. Multiple sources of movement data can be used to reduce noise, fill gaps of movement data during a time period, and/or increase confidence levels associated with detecting vehicular accident events and/or determining vehicular accident characteristics. For example, the method 100 can include reducing noise by combining (e.g., averaging) multiple sources of movement data. Movement datasets from multiple sources can be collected at the same type of device (e.g., a first and a second smart phone positioned within the vehicle), or different types of devices (e.g., a smart phone and a vehicle). Additionally, or alternatively, collecting movement data at multiple devices can be performed in any suitable fashion.”).

Regarding to claim 29, Pal discloses the system of claim 28, wherein the first accident-severity score is further based on at least a portion of the third set of data and wherein the second accident-severity score is further based on at least a portion of the fourth set of data ([see at least [0146], “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. For example, the method 100 can include determining an accident severity score based on a set of proximity features (e.g., extracted from proximity data collected at a vehicle proximity sensor) and the set of movement features; and selecting a personalized accident response action from a set of accident response actions, based on the accident severity score, and where the personalized accident response action is the accident response action. In another example, generating an accident severity score can include interpreting speech recorded by microphones of the navigation device; speech can be interpreted based on meaning (e.g., accident severity can be detected based on what people say) and/or emotion (e.g., accident severity can be detected based on identified emotions). Likewise, Block S162 can include interpreting vehicle sensor data (e.g., whether airbags deployed or not) as a measure of accident severity.”).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 


Claims 19, are rejected under 35 U.S.C. 103 as being unpatentable over Pal (US 20170232963 A1), in the view of Kim (US 20170023509 A1) hereinafter referred to as Pal and Kim, respectively.

Regarding claim 19, Pal discloses all the limitations stated above in claim 5, Pal does not explicitly disclose the system of claim 18, wherein the substance is gasoline, fuel, natural gas, smoke, fire, or any combination thereof.
However, Kim teaches the system of claim 18, wherein the substance is gasoline, fuel, natural gas, smoke, fire, or any combination thereof ([see at least [0107], “The devices and systems can be used in detection, identification, and/or monitoring of combustible gas, natural gas, H.sub.2S, ambient air, emissions control, air intake, smoke, hazardous leak, hazardous spill, fugitive emission, beverage, food, and agricultural products monitoring and control, such as freshness detection, fruit ripening control, fermentation process, and flavor composition and identification, detection and identification of illegal substance, explosives, transformer fault, refrigerant and fumigant, formaldehyde, diesel/gasoline/ /aviation fuel, hospital/medical anesthesia, sterilization gas, telesurgery, ...”). Both Pal and Kim are analogous art, and from the same field to teach method and system of an accident severity score. However, only Kim explicitly teaches the substance is gasoline, fuel, natural gas, smoke, fire, or any combination thereof.”). Both Pal and Kim are analogous art, and from the same field to teach method and system of an accident severity score. However, only Kim explicitly teaches the substance is gasoline, fuel, natural gas, smoke, fire, or any combination thereof.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the devices and systems can be used in detection, identification, and/or monitoring of combustible gas, natural gas, smoke, diesel/gasoline/ /aviation fuel, etc., as taught by Kim. Doing so it is also directly or indirectly responsible for a wide range of chronic health and lifestyle issues, ranging from asthma to COPD. Clearly, significant health benefits can be realized by monitoring and controlling exposure to air pollution (With regard to this reasoning, see at least Kim, [0004]).

Claims 21 and 30, are rejected under 35 U.S.C. 103 as being unpatentable over Pal (US 20170232963 A1), in the view of Madigan (US 20180059669 A1) hereinafter referred to as Pal and Madigan, respectively.

Regarding to claim 21, Pal disclose the system of claim 20, wherein the determining of the geo-location includes a determination of (i) whether the vehicle is located on a road having a speed limit that is greater than or less than a predetermined or pre-calculated miles per hour ([see at least [0072], [0154], “analyzed along with a motion dataset describing a vehicular speed in excess of the freeway speed limit, can indicate a greater chance of occurrence of a vehicular accident event.”, “assigning a higher proportion of fault to the first driver based on a first movement dataset describing a first driver vehicular speed exceeding the speed limit identified from a traffic dataset, and based on a second movement dataset describing a second driver vehicular speed below the speed limit”).

Pal discloses all the limitations stated above in claim 5, Pal does not explicitly disclose whether the vehicle is more than or less than a predetermined or pre-calculated mile from a hospital.
However, Madigan teaches (ii) whether the vehicle is more than or less than a predetermined or pre-calculated mile from a hospital, or (iii) both (i) and (ii) ([see at least [0075], [0078], “The speed and/or speed limit of a vehicle may be adjusted in order to prevent an accident, such as to cause the vehicle to miss another vehicle at an intersection. For example, a sensor measuring westbound or eastbound traffic at an intersection may capture data that indicates that a vehicle is likely to run a red light. The speed of the eastbound or the westbound vehicle may exceed a threshold speed such that the vehicle is likely to run the red light with or without braking. As another example, a mobile device sensor may determine that the driver is distracted if the driver is using the mobile device, using certain applications on the mobile device, etc. In response to the driver's speed and/or a determination that the driver is distracted, the computing device may increase and/or decrease the speed limit for the northbound or southbound vehicle to prevent it from colliding with the vehicle running the red light at the intersection.”, “… sensor data may indicate that an accident ahead of a particular road segment occurred in one or more lanes. Based on this sensor data, the computing device may close the affected traffic lanes a certain distance prior to the accident (e.g., 1 mile, ¼ mile, etc. from accident) …”). Both Pal and Madigan are analogous art, and from the same field to teach method and system of an accident severity score. However, only Madigan explicitly teaches the vehicle is more than or less than a predetermined or pre-calculated mile from a hospital.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the computing device may increase and/or decrease the speed limit for the northbound or southbound vehicle to prevent it from colliding and may close the affected traffic lanes a certain distance prior to the accident (e.g., 1 mile, ¼ mile, etc. from accident), as taught by Madigan. Doing so, traffic accidents and other unsafe conditions on or affecting roads is surprisingly common. Drivers, pedestrians, bicyclists, and other parties often rely on their own abilities to avoid accidents and unsafe conditions. 

Regarding to claim 30, Pal discloses all the limitations stated above in claim 5, Pal does not explicitly disclose first accident is the same as the second accident, the computing device is further configured to transmit first information associated with the first user to the second mobile device and transmit second information associated with the second user to the first mobile device.
However, Madigan teaches the system of claim 28, responsive to the determination that the first accident is the same as the second accident, the computing device is further configured to transmit first information associated with the first user to the second mobile device and transmit second information associated with the second user to the first mobile device ([see at least [0065], [0007], [0014], “ The computing device may determine the degree of damage cause by the accidents, which may be determined based on the number of vehicles involved in the accident, the speed of the vehicles involved in the accident, the types of vehicles involved in the accident (e.g., sedan, SUV, motorcycle, etc.). Data may indicate other events as described herein, such as traffic congestion, events causing large crowds, etc.”, “ the computing device may send an instruction to the one or more mobile device of the driver to prevent driver interaction with the mobile device while the one or more traffic signals of the traffic device is green”, “… infrastructure computing device may, based on the information indicative of the event affecting the portion of road, send, to a mobile device of a pedestrian located proximate the portion of road, instructions for the mobile device to audibly or visually notify the pedestrian of the event affecting the portion of road.”) Both Pal and Madigan are analogous art, and from the same field to teach method and system of an accident severity score. However, only Madigan explicitly teaches first accident is the same as the second accident, the computing device is further configured to transmit first information associated with the first user to the second mobile device and transmit second information associated with the second user to the first mobile device.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to determine based on the number of vehicles involved in the accident and based on the information indicative of the event affecting the portion of road, send, to a mobile device of a pedestrian located proximate the portion of road, instructions for the mobile device, as taught by Madigan. Doing so, traffic accidents and other unsafe conditions on or affecting roads is surprisingly common. Drivers, pedestrians, bicyclists, and other parties often rely on their own abilities to avoid accidents and unsafe conditions. However, conditions for these individuals may be made even safer using certain traffic infrastructure, vehicle capabilities, and mobile device capabilities, many of which currently are not being utilized. (With regard to this reasoning, see at least Madigan, [0002]).

Claims 23 - 27, are rejected under 35 U.S.C. 103 as being unpatentable over Pal (US 20170232963 A1), in the view of Cordova (US 20170210323 A1) hereinafter referred to as Pal and Cordova, respectively.

Regarding to claim 23, Pal discloses a system for use in determining an accident-severity score for an accident involving a first vehicle operated by a first user and a second vehicle operated by a second user, the system comprising ([see at least [0146], [0151], [0153], [0154], “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data.”, “determining that the vehicular accident event was a multi-vehicle accident involving a commercial truck and a convertible can indicate an accident of greater severity. In this example, the method 100 can include training an accident detection machine learning model with movement-related training data (e.g., position, velocity, acceleration profiles etc.) collected from multi-vehicle collisions involving different combinations of vehicle sizes ....”, “… determining one or more causes of a vehicular accident event. Accident causes can include: indications of fault (e.g., which driver was at fault, proportion of fault allocated to different drivers and/or other entities, etc.), identification of entities involved in the accident (e.g., pedestrians, other vehicles, other drivers, passengers, etc.), driver behavior, and/or any other suitable potential cause of a vehicular accident event.”, “identifying one or more accident causes is preferably based on at least one of a movement dataset and a supplemental dataset. For example, the method 100 can include detecting a two-vehicle collision between a first driver and a second driver; assigning a higher proportion of fault to the first driver based on a first movement dataset describing a first driver vehicular speed exceeding the speed limit identified from a traffic dataset, and based on a second movement dataset describing a second driver vehicular speed below the speed limit.”); a first device positioned in the first vehicle, the first device including a first set of sensors configured to generate a first set of data associated with the first vehicle, responsive to the first device detecting an occurrence of a first accident involving the first vehicle, the first device is configured to ([see at least [0031], [0035], “… Block S110 can include receiving one or more movement datasets collected at least at one of a location sensor and a motion sensor arranged within the vehicle, where the location sensor and the motion sensor are arranged at a mobile computing device positioned within the vehicle. Additionally or alternatively, the vehicle can include sensors used in collecting movement data. For example, Block S110 can include collecting a movement dataset at least one of a location sensor and a motion sensor of a vehicle (e.g., a vehicle that is being driven by the user) …”, “Block S110 can include collecting movement data at multiple devices associated with a user and/or vehicle. For example, Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle, and receiving a second movement dataset collected at least at one of a location sensor and a motion sensor of the moving vehicle. Multiple sources of movement data can be used to reduce noise, fill gaps of movement data during a time period, and/or increase confidence levels associated with detecting vehicular accident events and/or determining vehicular accident characteristics … Movement datasets from multiple sources can be collected at the same type of device (e.g., a first and a second smart phone positioned within the vehicle), or different types of devices (e.g., a smart phone and a vehicle …”);  (i) determine a first accident-severity score associated with the first vehicle involved in the first accident, the first accident-severity score being based 41WO 2018/144917PCT/US2018/016707 on a set of accident-severity scoring rules and a first portion of the first set of data, and ([see at least [0146], [0035], “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. For example, the method 100 can include determining an accident severity score based on a set of proximity features (e.g., extracted from proximity data collected at a vehicle proximity sensor) and the set of movement features; and selecting a personalized accident response action from a set of accident response actions, based on the accident severity score, and where the personalized accident response action is the accident response action. In another example, generating an accident severity score can include interpreting speech recorded by microphones of the navigation device; speech can be interpreted based on meaning (e.g., accident severity can be detected based on what people say) and/or emotion (e.g., accident severity can be detected based on identified emotions). Likewise, Block S162 can include interpreting vehicle sensor data (e.g., whether airbags deployed or not) as a measure of accident severity.”, “Block S110 can include collecting movement data at multiple devices associated with a user and/or vehicle. For example, Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle,”);

, Pal does not explicitly disclose transmit a second portion of the first set of data.
However, Cordova teaches (ii) transmit a second portion of the first set of data ([see at least [0007], “The method further comprises processing the first subset of the plurality of measurements to determine a variable duration window corresponding to a second portion of the drive within the first portion of the drive. The second portion of the drive includes a second subset of the first subset of the plurality of measurements.”) Both Pal and Cordova are analogous art, and from the same field to teach method and system of an accident severity score. However, only Cordova explicitly teaches the second portion of the drive includes a second subset of the first subset of the plurality of measurements.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the second portion of the drive includes a second subset of the first subset of the plurality of measurements, as taught by Cordova. Doing so, despite the progress made in relation to collecting data related to drivers and their driving behavior, there is a need in the art for improved systems and methods related to prediction, detecting, and reconstructing vehicle accidents using a mobile device. (With regard to this reasoning, see at least Cordova, [0003]),

 ([see at least [0146], [0093], [0035], “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data …”, “ the method 100 can include receiving an audio dataset collected at a microphone of the mobile computing device; receiving a biosignal dataset collected at a biosignal monitoring device coupled to a driver of the vehicle; receiving a weather dataset describing weather conditions proximal a vehicle location extracted from the first movement dataset …”, “ Block S110 can include collecting movement data at multiple devices associated with a user and/or vehicle. For example, Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle, and receiving a second movement dataset collected at least at one of a location sensor and a motion sensor of the moving vehicle. Multiple sources of movement data can be used to reduce noise, fill gaps of movement data during a time period, and/or increase confidence levels associated with detecting vehicular accident events and/or determining vehicular accident characteristics … Movement datasets from multiple sources can be collected at the same type of device (e.g., a first and a second smart phone positioned within the vehicle), or different types of devices (e.g., a smart phone and a vehicle”); a second device positioned in the second vehicle, the second device including a second set of sensors configured to generate a second set of data associated with the second vehicle, responsive to the second device detecting an occurrence of a second accident involving the second vehicle, the second device is configured to ([see at least [0031], [0035], “… Block S110 can include receiving one or more movement datasets collected at least at one of a location sensor and a motion sensor arranged within the vehicle, where the location sensor and the motion sensor are arranged at a mobile computing device positioned within the vehicle. Additionally or alternatively, the vehicle can include sensors used in collecting movement data. For example, Block S110 can include collecting a movement dataset at least one of a location sensor and a motion sensor of a vehicle (e.g., a vehicle that is being driven by the user) …”, “Block S110 can include collecting movement data at multiple devices associated with a user and/or vehicle. For example, Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle, and receiving a second movement dataset collected at least at one of a location sensor and a motion sensor of the moving vehicle. Multiple sources of movement data can be used to reduce noise, fill gaps of movement data during a time period, and/or increase confidence levels associated with detecting vehicular accident events and/or determining vehicular accident characteristics … Movement datasets from multiple sources can be collected at the same type of device (e.g., a first and a second smart phone positioned within the vehicle), or different types of devices (e.g., a smart phone and a vehicle …”);  (i) determine a first accident-severity score associated with the first vehicle involved in the first accident, the first accident-severity score being based 41WO 2018/144917PCT/US2018/016707 on a set of accident-severity scoring rules and a first portion of the first set of data, and ([see at least [0146], [0035], “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. For example, the method 100 can include determining an accident severity score based on a set of proximity features (e.g., extracted from proximity data collected at a vehicle proximity sensor) and the set of movement features; and selecting a personalized accident response action from a set of accident response actions, based on the accident severity score, and where the personalized accident response action is the accident response action. In another example, generating an accident severity score can include interpreting speech recorded by microphones of the navigation device; speech can be interpreted based on meaning (e.g., accident severity can be detected based on what people say) and/or emotion (e.g., accident severity can be detected based on identified emotions). Likewise, Block S162 can include interpreting vehicle sensor data (e.g., whether airbags deployed or not) as a measure of accident severity.”, “Block S110 can include collecting movement data at multiple devices associated with a user and/or vehicle. For example, Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle,”); 

Pal discloses a first output signal representative of the determined first accident-severity score, Pal does not explicitly disclose transmit a second portion of the first set of data.
However, Cordova teaches (ii) transmit a second portion of the first set of data ([see at least [0007], “The method further comprises processing the first subset of the plurality of measurements to determine a variable duration window corresponding to a second portion of the drive within the first portion of the drive. The second portion of the drive includes a second subset of the first subset of the plurality of measurements.”) Both Pal and Cordova are analogous art, and from the same field to teach method and system of an accident severity score. However, only Cordova explicitly teaches the 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the second portion of the drive includes a second subset of the first subset of the plurality of measurements, as taught by Cordova. Doing so, despite the progress made in relation to collecting data related to drivers and their driving behavior, there is a need in the art for improved systems and methods related to prediction, detecting, and reconstructing vehicle accidents using a mobile device. (With regard to this reasoning, see at least Cordova, [0003]),

Pal discloses a first output signal representative of the determined first accident-severity score; ([see at least [0146], [0093], [0035] “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data …”, “ the method 100 can include receiving an audio dataset collected at a microphone of the mobile computing device; receiving a biosignal dataset collected at a biosignal monitoring device coupled to a driver of the vehicle; receiving a weather dataset describing weather conditions proximal a vehicle location extracted from the first movement dataset …”, “ Block S110 can include collecting movement data at multiple devices associated with a user and/or vehicle. For example, Block S110 can include collecting a first movement dataset at least at one of a location sensor and a motion sensor of mobile computing device positioned within a moving vehicle, and receiving a second movement dataset collected at least at one of a location sensor and a motion sensor of the moving vehicle. Multiple sources of movement data can be used to reduce noise, fill gaps of movement data during a time period, and/or increase confidence levels associated with detecting vehicular accident events and/or determining vehicular accident characteristics … Movement datasets from multiple sources can be collected at the same type of device (e.g., a first and a second smart phone positioned within the vehicle), or different types of devices (e.g., a smart phone and a vehicle”); a computing device configured to (i) receive the first output signal from the first device ([see at least [0033], “… receiving a first location dataset collected at a location sensor of a mobile computing device during a first time period of movement of the vehicle; receiving a first motion dataset collected at a motion sensor of the mobile computing device during the first time period; …), (ii) receive the second output signal from the second device Pal ([see at least [0033], “…receiving a second location dataset collected at the location sensor of the mobile computing device during a second time period of the movement of the vehicle, …),

Pal discloses a first output signal representative of the determined first accident-severity score, Pal does not explicitly disclose receive the second portion of the first set of data.
However, Cordova teaches (iii) receive the second portion of the first set of data, ([see at least [0007], “The method further comprises processing the first subset of the plurality of measurements to determine a variable duration window corresponding to a second portion of the drive within the first portion of the drive. The second portion of the drive includes a second subset of the first subset of the plurality of measurements.”). Both Pal and Cordova are analogous art, and from the same field to teach method and system of an accident severity score. However, only Cordova explicitly teaches the second portion of the first set of data.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the second portion of the drive includes a second subset of the first subset, as taught by Cordova. Doing so, despite the progress made in relation to collecting data related to drivers and their driving behavior, there is a need in the art for improved systems and methods related to prediction, detecting, and reconstructing vehicle accidents using a mobile device. (With regard to this reasoning, see at least Cordova, [0003]).

Pal discloses a first output signal representative of the determined first accident-severity score, Pal does not explicitly disclose receive the second portion of the second set of data.
However, Cordova teaches (iv) receive the second portion of the first set of data, ([see at least [0007], “The method further comprises processing the first subset of the plurality of measurements to determine a variable duration window corresponding to a second portion of the drive within the first portion of the drive. The second portion of the drive includes a second subset ...”). Both Pal and Cordova are analogous art, and from the same field to teach method and system of an accident severity score. However, only Cordova explicitly teaches receive the second portion of the first set of data.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the second portion of the drive includes a second subset, as taught by Cordova. Doing so, despite the progress made in relation to collecting data related to drivers and their driving behavior, there is a need in the art for improved systems and methods related to prediction, detecting, and reconstructing vehicle accidents using a mobile device. (With regard to this reasoning, see at least Cordova, [0003]),

Pal discloses a first output signal representative of the determined first accident-severity score, Pal does not explicitly disclose determine, based at least in part on the received second portion of the first set of data and the received 
However, Cordova teaches (v) determine, based at least in part on the received second portion of the first set of data and the received second portion of the second set of data, that the first accident is the same as the second accident, and ([see at least [0007], [0117], “According to some embodiments of the invention, a method of detecting vehicle accidents is provided. The method comprises obtaining a plurality of measurements from a sensor of a mobile device in a vehicle during a drive. The method further comprises obtaining an accident threshold value for the sensor. The accident threshold value represents a minimum value obtained from the sensor that is indicative of an accident. The method further comprises identifying a measurement in the plurality of measurements that exceeds the accident threshold value. The method further comprises determining a fixed duration window corresponding to a first portion of the drive. The first portion of the drive includes a first subset of the plurality of measurements. The first subset of the plurality of measurements includes the identified measurement. The method further comprises processing the first subset of the plurality of measurements to determine a variable duration window corresponding to a second portion of the drive within the first portion of the drive. The second portion of the drive includes a second subset of the first subset of the plurality of measurements.”, “Turning back to FIG. 9, at step 925, a variable length window corresponding to a second portion of the drive is determined. The second portion of the drive is within the first portion of the drive, i.e., the second portion of the drive is fully encompassed by the first portion. The second portion of the drive includes a second subset of the plurality of measurements. The second subset is a subset of the first subset, i.e., the second subset is fully encompassed by the first subset. The second subset also includes the measurement(s) identified at step 915 …”). Both Pal and Cordova are analogous art, and from the same field to teach method and system of an accident severity score. However, only Cordova explicitly teaches determine, based at least in part on the received second portion of the first set of data and the received second portion of the second set of data, that the first accident is the same as the second accident.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the second portion of the drive is fully encompassed by the first portion. The second portion of the drive includes a second subset of the plurality of measurements. The second subset is a subset of the first subset, i.e., as taught by Cordova. Doing so, despite the progress made in relation to collecting data related to drivers and their driving behavior, there is a need in the art for improved systems and methods related to prediction, detecting, and reconstructing vehicle accidents using a mobile device. (With regard to this reasoning, see at least Cordova, [0003]),

Pal discloses (vi) responsive to the determination that the first accident is the same as the second accident, modify the determined first accident-severity  ([see at least [0151], [0106], “vehicular accident event can inform the determination of accident severity score, indications of fault, and/or other suitable accident characteristics. For example, determining that the vehicular accident event was a multi-vehicle accident involving a commercial truck and a convertible can indicate an accident of greater severity.”, “generating a first accident detection trained model from first training data characterized by a first training data motion characteristic below a motion characteristic threshold (e.g., vehicular speed of 30 MPH), and generating a second accident detection trained model from second training data characterized by a second training data motion characteristic exceeding the motion characteristic threshold. In other examples, Block S142 can include performing one or more comparisons to a stopping distance threshold (e.g., stopping distance must be less than the typical emergency stopping distance), a movement cessation threshold (e.g., vehicle must not move for thirty seconds after a detected accident), an acceleration threshold (e.g., deceleration must be greater than free-fall deceleration/9.8 ms.sup.−2), and/or any other suitable threshold.”).

Regarding to claim 24, Pal in the view of Cordova discloses the system of claim 23. However, Pal discloses wherein the modification is based at least in part on additional information, the additional information including a type of the first vehicle, a type of the second vehicle, biometric information associated with ([see at least [0111], [0062], [0136] “Training data can be collected for different vehicle types (e.g., compact cars, mid-size, large, SUV, convertible, sedan, truck, commercial car, etc.)”, “ vehicle sensor data can provide information on the status of a vehicle before/during/after an accident”, “Block S155 can include transmitting accident-related information to a vehicle involved in the vehicular accident event, where the transmission is configured to enable accident services provided by the vehicle … Block S155 can include initiating communication with a medical device associated with the user. In a specific example, the method 100 can include: in response to detecting a vehicular accident event, automatically prompting (e.g., through a request transmitted by a smart phone) a medical device coupled to the user to collect cardiovascular data (e.g., heart rate data, blood pressure data, etc.) of the user; and transmitting the cardiovascular data in a communication with emergency services. In this specific example, emergency services such as a healthcare provider can leverage the cardiovascular data collected proximal the time period of the vehicular accident event in order to tailor healthcare to the harm caused.”).

Regarding to claim 25, Pal in the view of Cordova discloses the system of claim 23. However, Pal discloses wherein the additional information is received by the computing device from the first device, from the second device, or a combination thereof ([see at least [0059], [0060], “…collecting video data that can be used to detect that an accident has occurred and/or the severity of an accident (e.g., by analyzing video to determine how far the mobile computing device was moved during an accident). For example, video data can provide information on the status of a vehicle before/during/after an accident (e.g., by recording visuals of the vehicle's exterior), the nature, location, and/or severity of an accident (e.g., by recording visuals of an impact site), and the effect of the accident on the vehicle's occupants (e.g., by recording video data of a vehicle's occupants”, “Block S122 preferably includes collecting video data via one or more cameras located in the mobile computing device, but can additionally or alternatively collect video data from any source (e.g., a backup camera of the vehicle accessible to the navigation device”).
Regarding to claim 26, Pal in the view of Cordova discloses the system of claim 23. However, Pal discloses wherein the computing device is further configured to determine an appropriate amount of resources to be dispatched to the accident site involving the first vehicle and the second vehicle based on ([see at least [0151], [0153], [0154], “determining that the vehicular accident event was a multi-vehicle accident involving a commercial truck and a convertible can indicate an accident of greater severity. In this example, the method 100 can include training an accident detection machine learning model with movement-related training data (e.g., position, velocity, acceleration profiles etc.) collected from multi-vehicle collisions involving different combinations of vehicle sizes (e.g., compact vs. mid-size, compact vs. large, mid-size vs. large); ....”, “… determining one or more causes of a vehicular accident event. Accident causes can include: indications of fault (e.g., which driver was at fault, proportion of fault allocated to different drivers and/or other entities, etc.), identification of entities involved in the accident (e.g., pedestrians, other vehicles, other drivers, passengers, etc.), driver behavior, and/or any other suitable potential cause of a vehicular accident event.”, “identifying one or more accident causes is preferably based on at least one of a movement dataset and a supplemental dataset. For example, the method 100 can include detecting a two-vehicle collision between a first driver and a second driver; assigning a higher proportion of fault to the first driver based on a first movement dataset describing a first driver vehicular speed exceeding the speed limit identified from a traffic dataset, and based on a second movement dataset describing a second driver vehicular speed below the speed limit.”); (i) a set of accident-response rules ([see at least [0015], “extracting a set of movement features associated with at least one of a position, a velocity, and an acceleration characterizing the movement of the vehicle during the time period S130; detecting a vehicular accident event from processing the set of movement features with an accident detection model S140; and in response to detecting the vehicular accident event, automatically initiating an accident response action S150 …”); (ii) the first accident-severity score,(iii) the modified first accident-severity score ([see at least [0146] “An accident severity score preferably provides an indication of how severe an accident might be (e.g., as measured with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others), but can be otherwise defined. … For example, the method 100 can include determining an accident severity score based on a set of proximity features (e.g., extracted from proximity data collected at a vehicle proximity sensor) and the set of movement features; and selecting a personalized accident response action from a set of accident response actions, based on the accident severity score, and where the personalized accident response action is the accident response action. In another example, generating an accident severity score can include interpreting speech recorded by microphones of the navigation device; speech can be interpreted based on meaning (e.g., accident severity can be detected based on what people say) and/or emotion (e.g., accident severity can be detected based on identified emotions.”); (iv) the second accident- severity score, (v) the modified second accident-severity score ([see at least [0146] “… Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. For example, the method 100 can include determining an accident severity score based on a set of proximity features (e.g., extracted from proximity data collected at a vehicle proximity sensor) and the set of movement features; and selecting a personalized accident response action from a set of accident response actions, based on the accident severity score, and where the personalized accident response action is the accident response action. In another example, generating an accident severity score can include interpreting speech recorded by microphones of the navigation device; speech can be interpreted based on meaning (e.g., accident severity can be detected based on what people say) and/or emotion (e.g., accident severity can be detected based on identified emotions.”); (vi) or any combination thereof 37WO 2018/144917PCT/US2018/016707 ([see at least [0147], [0149], “ accident severity scores are preferably generated by a single algorithm that takes into account accident severity variables (as discussed below), but can additionally or alternatively be generated according to different algorithms for different operating states. For example, one accident severity score algorithm can be used for pre-impact speeds of 30-50 MPH, while another accident severity score algorithm can be used for pre-impact speeds of 50-80 MPH.”, “For Block S162, generating accident severity scores can include generating accident severity sub-scores. For example, S133 can include generating a free-fall score, a braking profile score, and a stopping distance score, each of which measure accident severity according to free-fall time, braking profile, and vehicle stopping distance respectively. From these three sub-scores, the accident severity score can be generated in any manner (e.g., the average of the three values, the maximum of the three values, etc.”).

Regarding to claim 27, Pal in the view of Cordova discloses the system of claim 23, Pal did not teach a first output signal representative of the determined first accident-severity score, Pal does not explicitly disclose the first portion of the first set of data is different than the second portion of the first set of data and wherein the first portion of the second set of data is different than the second portion of the second set of data.
However, Cordova teaches the first portion of the first set of data is different than the second portion of the first set of data and wherein the first portion of the second set of data is different than the second portion of the second set of data ([see at least [0007], [0118], “Turning back to FIG. 9, at step 925, ... The method further comprises identifying a measurement in the plurality of measurements that exceeds the accident threshold value. The method further comprises determining a fixed duration window corresponding to a first portion of the drive. The first portion of the drive includes a first subset of the plurality of measurements. The first subset of the plurality of measurements includes the identified measurement. The method further comprises processing the first subset of the plurality of measurements to determine a variable duration window corresponding to a second portion of the drive within the first portion of the drive. The second portion of the drive includes a second subset of the first subset of the plurality of measurements.”, “Turning back to FIG. 9, at step 930, the second subset of the plurality of measurements corresponding to the variable duration window is analyzed to identify an accident in the vehicle during the drive. Once an accident in the vehicle has been identified, one or more changes may be implemented by mobile device 101. For example, the plurality of measurements may be made at a first frequency before the accident is detected and at a second frequency after the accident is detected. In one example, the second frequency may be lower than the first frequency, as the vehicle will likely no longer be moving after the accident”). Both Pal in the view of Cordova and Cordova are analogous art, and from the same field to teach method and system of an accident severity score. However, only Cordova explicitly teaches the first portion of the first set of data is different than the second portion of the first set of data and wherein the first portion of the second set of data is different than the second portion of the second set of data.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to determine that the first portion of the drive includes a first subset, the second portion of the drive includes a second subset and the second frequency may be lower than the first frequency, as taught by Cordova. Doing so, despite the progress made in relation to collecting data related to drivers and their driving behavior, there is a need in the art for improved systems and methods related to prediction, detecting, and  Cordova, [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Chao whose telephone number is (571- 272- 3318). The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571-272-1516). The fax phone number for the organization where this application or proceeding is assigned is (571-273-8300).
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 



/Christopher Chao/Examiner, Art Unit 4123                                                                                                                                                                                                        
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668